Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 07/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,441,481 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Albrecht on 07/13/2022.
The application has been amended as follows: 
Claim 1. …a core wrap fully enclosing an absorbent material…
Claim 6. …at least one bonded area is present in the middle region of the absorbent core.
Claim 9. …the top side of the core wrap is bonded to the bottom side of the core wrap by adhesive, pressure bonding, ultrasonic bonding, heat bonding, or a combination thereof.
Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Tanzer et al (US 5593399) in view of Kreuzer et al (US 2012/0316528); Baker et al (US 2003/0088229), Akiyama (US 2011/0313384), Stima (US 4360021), and Taylor (US 3927673).
The combination of Tanzer/Kreuzer does not result in an absorbent core with both bonded and unbonded areas of separation between discrete absorbent areas, where at least one unbonded area is adjacent to at least one bonded area. The unbonded areas of Kreuzer (26 and 26’, Fig. 10) form the channels and secondary channels, as seen in Fig. 6. There are no discrete absorbent areas seen in Kreuzer. In contrast, Tanzer discloses discrete absorbent areas, and these discrete absorbent areas are formed by the bonded areas (114, Figs. 6 and 7). There is no motivation to combine the unbonded areas of Kreuzer into the absorbent core of Tanzer, as Tanzer already contains an arrangement of discrete absorbent areas. While Kreuzer suggests in ¶ [0131] that Kreuzer’s structure has increased integrity of the absorbent core in both wet and dry states, this is obtained by having two layers of absorbent core that overlap the channels. This does not provide the motivation to add unbonded areas to Tanzer, which only uses one layer of absorbent core.
Baker teaches an absorbent article with absorbent material (yarns 28, Fig. 6) located within a core wrap (topsheet 14 and top of core wrap 26, Fig. 6). There are discrete areas of absorbent material that are separated by bonded areas (external channel 34, Fig. 6) and unbonded areas (channels 30, Fig. 6). However, the absorbent material is not fully enclosed within the core wrap, and there is no reason or motivation to modify the core wrap to fully enclose the absorbent material. There is also no motivation to modify the absorbent core of any other reference (such as Tanzer) to have unbonded and bonded areas, where at least one unbonded area is adjacent to at least one bonded area, as the absorbent material of Baker is made of absorbent yarns. There is no motivation to modify an absorbent core to have the structure of the absorbent yarns of Baker, as this would substantially change the absorbent core and would change the functionality of the absorbent core.
  Akiyama also discloses an absorbent core with bonded areas (the crimped areas in Fig. 2) and appears to show discrete absorbent materials (2222, Fig. 2) and areas without absorbent (the spaces between dots that make up 2222, Fig. 2). However, nothing in the specification supports that the absorbent materials are disposed in a discrete manner within the absorbent areas (2226, Fig. 4). Instead, the areas with absorbent material are described as absorbent areas (2226, Fig. 4) and the crimped areas are described as non-absorbent areas (2227, Fig. 4).
Stima and Taylor both teach absorbent articles with discrete absorbent areas (15, Fig. 9 of Stima and 4, Fig. 2 of Taylor) separated by bonded areas (17, Fig. 9 of Stima and 17, Fig. 2 of Taylor) and unbonded areas (14, Fig. 9 of Stima and 21, Fig. 2 of Taylor). However, each discrete absorbent area is separated by both a bonded area and an unbonded area. Since Applicant’s claims indicate that “some of the discrete absorbent material areas are separated by unbonded areas wherein a top side of the core wrap is unbonded to a bottom side of the core wrap, and other of the discrete absorbent material areas are separated by bonded areas”. This indicates that there are unbonded areas that do not coincide with bonded areas. Neither Stima and Taylor teach or suggesting having discrete absorbent material areas separated by only unbonded areas rather than by both bonded and unbonded areas.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/           Examiner, Art Unit 3781